Citation Nr: 0431238	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  00-23 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
status post-anterior cruciate ligament repair, right knee, 
with mild degenerative joint disease.

2.  Entitlement to service connection for a low back 
condition on a direct basis or secondary to service-connected 
status post-anterior cruciate ligament repair, right knee, 
with mild degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served on active duty for training and inactive 
duty training between June 1983 and February 1998, including 
inactive duty training in January 1989 and June 1992.

This appeal is from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal was initially comprised four issues.  At an 
October 2001 videoconference hearing before a veteran's law 
judge, the veteran withdrew a claim for service connection 
for a left knee disorder.  A rating decision of November 2003 
granted service connection for a right shoulder disorder, 
rendering moot the claim for service connection, which 
previously was on appeal.

The Board of Veterans' Appeals notified the veteran by letter 
of October 2004 that the Veterans Law Judge who conducted his 
October 2001 hearing had left the Board and offered him 
another hearing.  The veteran has not responded.  The Board 
will proceed to decide the appeal.

The issue of direct or secondary service connection for a low 
back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

The veteran has a stable, post-operative right knee with mild 
degenerative arthritis, a range of motion comprehending 
extension to 0 degrees and flexion to 120 degrees or more, 
but consistently less than 140 degrees, and chronic pain.


CONCLUSION OF LAW

A rating in excess of 10 percent for status post-anterior 
cruciate ligament repair, right knee, with mild degenerative 
joint disease is not warranted for any period from the date 
of service connection to the present.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.27, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The veteran has appealed from the disability evaluation VA 
assigned at the time of the initial award of service 
connection for his right knee disability.  VA's duty to 
assist in developing evidence in support of disagreements 
with initial disability ratings derive from chapter 71 of 
title 38, United States Code; the disagreement does not 
trigger VA obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  Rather, the notices afforded the claimant are 
provided in other procedural documents, such as a statement 
of the case.  VAOPGCPREC 8-2003.

VA provided the veteran a statement of the case (SOC) in 
August 2000 summarizing the procedural events in his claim, 
listing the evidence considered, quoting the controlling laws 
and regulations, and articulating the reasons for the 
decision.  See 38 U.S.C.A. § 7105(d) (West 2002).  
Subsequently, notified the veteran of the need for additional 
evidence, obtained evidence of which it had notice, developed 
additional evidence, including from new VA physical 
examinations of the veteran, and kept the veteran apprised of 
these activities in supplemental statements of the case 
(SSOC) of June 2001 and March 2004.

VA made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  The veteran reported pertinent treatment 
was at a VA medical center.  VA obtained the pertinent VA 
records.  In May 2003, the veteran requested VA's assistance 
to obtain certain private medical records.  He did not 
reference the condition to which they pertained or provide 
the necessary authorization for VA to obtain the records even 
though a prior VA letter explained the necessity of his 
authorization and provided release of information forms.  He 
did not respond to VA's May 27, 2003 letter providing more 
release forms.  The veteran failed of his obligation to 
cooperate with VA's attempts to assist him.  VA has 
discharged its duty in that respect.  VA also notified the 
veteran of the failure to obtain the records in a March 2004 
supplemental statement of the case.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d), (e) (2004).  
38 C.F.R. § 3.159(e) (2004).

VA examined the veteran in January 1999 and in June 2003.  
The reports of record are adequate to decide the matters on 
appeal.  VA has discharged its duty to examine the veteran if 
necessary to decide his claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).

II.  Higher Initial Rating for Right Knee

The veteran seeks a higher rating for his right knee 
disability.  He appeals from the initial disability rating; 
consequently, the rating is amenable to staging, i.e., being 
raised or lowered for different parts of the time the claim 
has been pending, consistent with the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The RO did not explicitly 
note in the course of developing evidence and readjudicating 
the claim that it considered staging the rating.  There is no 
prejudice to the veteran for the Board to consider initially 
in the context of this appellate review, because there is no 
evidence that the rating should be staged.  Bernard v. Brown, 
4 Vet. App. 384, 389 (1993).

The veteran sustained right knee injuries while on inactive 
duty for training in May 1986, January 1989, and June 1992.  
He had surgical repair of a torn anterior cruciate ligament 
(ACL) in August 1992.  He has had no repeat injury or further 
surgery since.

VA examination in January 1999 noted the history of right 
knee injury, the veteran's report of use of a knee brace at 
work and during strenuous activity, and current complaint of 
continuous dull pain, increasing to an intensity of seven on 
a scale of 10 during word.  The examiner reported that the 
veteran's posture and gait were unremarkable.  The veteran 
extended his right knee to zero degrees and flexed it to 132 
degrees.  There was infrapatellar tenderness and mild 
effusion.  X-ray study was positive for previous ACL repair 
and mild degenerative joint disease.  The diagnosis was 
residuals of right knee surgery.

June 2000 VA outpatient treatment notes show the veteran was 
seen for complaints of knee pain since surgery in 1991 [sic] 
with gradually increasing mid-jointline and patellar pain in 
the past five years.  Examination was positive for surgical 
scar midline, full range of motion, crepitus, mild effusion, 
mild laxity, McMurray's, medial and lateral, and negative for 
drawer sign.  The assessment was degenerative joint disease.

On videoconference hearing in October 1991 before a Veterans 
Law Judge of the Board of Veterans' Appeals, the veteran 
reported he received no treatment for the right knee 
currently.  He testified that he had pain in the right knee 
that disrupted his sleep at night and increased with 
prolonged standing.  He said the knee did not give out.

On VA examination in June 2003, the veteran reported right 
knee pain increased with activity.  The examiner observed the 
veteran walked without assistance or use of any device.  The 
veteran had a 10-centimeter, well-healed, nontender scar of 
the right knee.  There was no external evidence of deformity.  
There was no effusion or instability.  The veteran reported 
an episode of swelling about a month before the examination.  
The right knee range of motion was to zero degrees of 
extension and 130 degrees of flexion; the left knee range of 
motion was from zero to 140 degrees.  The veteran's gait was 
normal.  The lower extremities had normal muscle tone and 
power; there was no muscle atrophy.  The assessment was 
status post-ACL repair of the right knee.

The veteran's disability is rated as 10 percent disabling for 
traumatic arthritis by application of the rating criteria for 
limitation of flexion.  38 C.F.R. §§ 4.27, 4.71a, Diagnostic 
Code 5010-5260 (2004).  For reasons discussed below, the 10 
percent rating is correct, but the diagnostic codes are 
misapplied.

A hyphenated code is used when an underlying disease is rated 
for its residual manifestations, such as degenerative 
arthritis of the knee rated for range of motion of the joint.  
See 38 C.F.R. § 4.27 (2004).  Diagnostic code 5010 (Traumatic 
Arthritis) refers to the criteria for rating degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).  The diagnostic code provides,

Degenerative arthritis established by x-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved.  When, 
however, the limitation of motion of the 
specific joint or joints involved is 
noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent 
is for application for each such major 
joint or group of minor joints affected 
by limitation of motion, to be combined, 
not added, under diagnostic code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5003.

The veteran has full extension of the right knee.  There is 
not a compensable limitation of extension.  Diagnostic Code 
5061.  He has flexion beyond 45 degrees, which is 
noncompensable flexion.  Diagnostic Code 5061.  Full range of 
flexion is 140 degrees.  38 C.F.R. § 4.71 Plate II (2004).  
The veteran has arthritis of the right knee shown by x-ray.  
He has limitation of motion that is not compensable under the 
a diagnostic code for that joint.  The disability rating is 
correctly coded simply as 5010.

The veteran has pain that increases with repeated use of the 
joint, which is for consideration in rating joint disorders.  
38 C.F.R. §§ 4.40, 4.45 (2004).  Pain in an arthritic joint 
is disabling, and a painful arthritis joint is rated at least 
10 percent disabled.  38 C.F.R. § 4.59 (2004).  The objective 
indicia of increased disability due to pain inform the rating 
effect of the pain, such as weakness because of pain, or 
muscle atrophy from disuse of parts because of pain in a 
joint.  38 C.F.R. § 4.40.

The VA examination reports stated that the ranges of motion 
reported considered pain, fatigue, and related factors, i.e., 
they represent the examiner's medical judgment of the ranges 
of motion resulting from pain and fatigue.  The veteran had 
full strength and no muscle atrophy.  The effusion found on 
the single outpatient note in June 2000 does not amount to a 
total disability picture that nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2004), 
in light of the negative June 2003 VA examination findings 
proving that the outpatient findings were transitory, not 
evidence of the general or persistent level of disability.  
In essence, the 10 percent disability rating of a post-
operative knee with nearly full range of motion is an award 
of compensation substantially inconsideration of persistent 
pain that increases with prolonged use of the part.  Absent 
objective physical evidence of reduced function of the right 
knee because of the pain, the preponderance of the evidence 
is that the veteran is fairly rated 10 percent disabled by 
his post-operative right knee with degenerative joint 
disease.

There is evidence of ligament laxity in service and in the 
June 2000 VA outpatient record.  There is no evidence of 
actual instability of the right knee.  The veteran has never 
reported the knee to give way.  He testified it did not give 
out.  VA examination in June 2003 found the knee to be 
stable.  Consequently, the veteran is not at this time 
entitled to the compensation for instability of the knee to 
which he would be entitled if the knee were unstable.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).


ORDER

A schedular rating greater than 10 percent for status post-
anterior cruciate ligament repair, right knee, with mild 
degenerative joint disease is denied.


REMAND

The Board remanded this case in January 2002 for VA 
examination and a medical opinion.  Remand instruction 4 
asked the examiner to "state whether it is at least as 
likely as not than any current low back disorder was either 
(a) caused by or (b) aggravated by the veteran's right knee 
disorder."

The examiner's March 2004 addendum to the June 2003 
examination responded only to the question of causation.  It 
was silent about aggravation.  The January 2002 remand 
instruction must be completed.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA 
physician to review the service medical 
records pertaining to the veteran's 
several right knee injuries and August 
1992 surgery and the service and post-
service medical records pertaining to his 
right knee and to his low back

?	The reviewer is to provide an 
opinion whether it is as likely as 
not that the veteran's right knee 
disorder aggravated a low back 
disorder that it did not cause.

?	If and only if the reviewer cannot 
provide the opinion requested 
without further examination, 
schedule the examination the 
examiner indicates is necessary.

2.  Readjudicate the claim for direct or 
secondary service connection for a low 
back disorder.  If it remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



